DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 21, 22, 25-30, 32-36 and 38-40 are allowable over the prior art of record. The closest prior art of record Gardner et al. (US 2012/0158743 A1), teaches metadata or identifiers used to describe or identify the piece of content. Set of media or media content items aggregated, indexed. Content related data include metadata and a record for each discovered content item. Media content associated with multiple servers, aggregating the media content that store and delivers the media content and metadata in response to user request, Sub-categories of media content to identify media content items. First and second set of content item match, compare, generating accuracy score, determination made that the first and second content item are not a match ([0002], [0010]-[0015]).
The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 21 as “normalizing, for each of the first data records and for each of the second data records, a first description value and a second description value; and performing a first join operation of the first database and the second database on a first set of normalized first and second description values; generate a first intermediate set of candidate matches between the first data records and the second data records; performing a second join operation of the first database and the second database on a second set of normalized first and second description values to generate a second intermediate set of candidate matches; performing a union of the first intermediate set of candidate matches and the second intermediate set of candidate matches to generate a set of candidate matches; wherein, as a result of the first join operation and the second join operation, the set of candidate matches comprises, for each data record in the first database, a subset of candidate data records from the second database that is smaller than the second plurality of the second data records”, and similarly in independent claims 28 and 35.
Dependent claims 22, 25-27, 29, 30, 32-34, 36 and 38-40 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chaudhuri et al. (US 2004/0260694 A1) describe normalize length with the sublength, edit strings company and corporations, evaluating closest matches; retrieving a run time a small set of candidate reference tuples. Fuzzy match solution is implemented over standard database systems without requiring the persistence of complex data structures ([0010], [0037]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communication from the examiner
should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The
examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/            Primary Examiner, Art Unit 2154            
11/5/21